                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

FREDERICK JEROME ROBERTS,                        §
                                                 §
                      Petitioner,                §
                                                 §
v.                                               §
                                                 §          Civil Action No. 7:19-cv-031-O-BP
LORIE DAVIS, Director,                           §
Texas Department of Criminal Justice,            §
Correctional Institutions Division,              §
                                                 §
                      Respondent.                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       This is a habeas action brought pursuant to 28 U.S.C. § 2254 in which Petitioner challenges

his Wilbarger County convictions for the offenses of aggravated assault with a deadly weapon, evading

arrest with a vehicle, and unlawful possession of a firearm. The United States Magistrate Judge

entered his Findings, Conclusions, and Recommendation in which he recommends that the petition

be dismissed as time-barred. See ECF No. 26. Objections were filed by Petitioner. ECF No. 29. The

District Court reviewed de novo those portions of the Findings, Conclusions, and Recommendation

to which objections were made and reviewed the remaining Findings, Conclusions, and

Recommendation for plain error. Finding no error, I am of the opinion that the findings of fact,

conclusions of law, and reasons for dismissal set forth in the Magistrate Judge’s Recommendation are

correct and they are hereby adopted and incorporated by reference as the Findings of the Court.

       For the foregoing reasons, the petition for writ of habeas corpus is DISMISSED with prejudice

as TIME-BARRED.

       SO ORDERED this 22nd day of October 2019.



                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE
